Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title has been assigned that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The title is:       							          See MPEP § 606.01.
HOUSING PORTION MOUNTING A ROCKER SWITCH WITHIN A 
SHEET CONVEYING / IMAGE FORMING APPARATUS
                                      
Reasons for Allowance
Claims 1-15 are allowed.
Regarding claims 1 and 11; allowability resides, at least in part, with the prior art not showing or fairly teaching a rocker switch having three terminals, two of which have connectors, the rocker switch is fitted into a fitting hole in a housing portion; the housing portion comprises a wall portion, opposite the surface having the fitting hole, in a position that places the wall portion opposite the end surface of the rocker switch such that the wall portion is closer to the rocker switch, along the insertion direction, than the end surfaces of the connectors in conjunction with ALL the remaining limitations within respective claims 1 and 11.

Regarding claim 6; allowability resides, at least in part, with the prior art not showing or fairly teaching a rocker switch having three terminals, two of which have connectors, the rocker switch is fitted into a fitting hole in a housing portion; the housing portion comprises a wall portion, opposite the surface having the fitting hole, in a position that places the wall portion opposite the end surface of the rocker switch such that the distance from the wall portion to the end surfaces of the connectors is 15 mm in the direction of separation from the rocker switch in conjunction with ALL the remaining limitations within respective claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 5,069,439 Ise, US 8,433,216 Ishikake et al. and US 8,626,019 Amemiya et al. each disclose a sheet conveying / image forming apparatus having an outer cover with marks indicating switch conditions. 

US 7,026,565 Lee, US 4,816,626 Valenzona et al., US 3,713,670 Reynolds,            US 3,671,693 Farrell and US 4,115,673 Smith each disclose various switch mechanisms, however there is no teaching of a switch mounted within a housing portion that has a wall portion positioned between an end surface of the switch and the end surfaces of connectors connected to two of the three terminals extending from the switch. 

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                               Vanessa Girardi:   Office phone      571.272.5924
                                                                                                          Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                  Vanessa.Girardi@USPTO.Gov                                                                        
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833